This is a companion case to State of Florida v. Special Road and Bridge District No. 9 of Polk County, decided and opinion filed this date; the questions of law being identical are ruled by what we said in our opinion in that case. In the instant case, the validation proceedings had proceeded to final decree of validation which was entered prior to the effective date of Section 16, Article IX of the Constitution but the refunding bonds had not been executed and disposed of.
Since the legality of the validation proceedings up to and including the final decree of validation are not challenged and they are such as the State Board of Administration is authorized to conduct the decree appealed from is affirmed with directions that the circuit court enter an order requiring that the bonds be by the Board of County Commissioners transmitted to the State Board of Administration to be disposed *Page 44 
of in accordance with the proceeding of the Board of County Commisisoners as affirmed by the Circuit Court.
Affirmed with directions.
BUFORD, C. J., BROWN, CHAPMAN, THOMAS, ADAMS and SEBRING, JJ., concur.